Citation Nr: 9923344	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left knee injury with tear of the anterior horn 
of the lateral meniscus.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a right great toe 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1978 to June 1978.  He also served with the 
Washington National Guard from January 1990 to April 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.  The RO, in pertinent part, determined that 
the claim of entitlement to service connection for a right 
great toe disability was not well grounded, denied 
entitlement to an increased evaluation for residuals of a 
right ankle injury, and determined that the claim of 
entitlement to service connection for a left knee disability 
as secondary to service-connected residuals of a right ankle 
injury was nor well grounded.

In May 1997, the RO affirmed the determinations previously 
entered, and granted entitlement to service connection for a 
left knee injury with tear of the anterior horn of the 
lateral meniscus with assignment of a 20 percent evaluation.

The RO has characterized the issue on appeal with respect to 
a right great toe disability as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right great toe disability.  

However, the Board notes that the veteran in July 1996 timely 
filed a notice of disagreement with the June 1996 rating 
decision wherein the RO determined that the claim of service 
connection for a right great toe disability was not well 
grounded, was furnished a statement of case in August 1997, 
and filed a substantive appeal as to this issue in October 
1997.  Accordingly, the Board has characterized this issue as 
entitlement to service connection for a right great toe 
disability.



FINDINGS OF FACT

1.  The appellant's left knee injury with tear of the 
anterior horn of the lateral meniscus is productive of 
impairment which is moderate in degree and is manifested by 
subjective complaints of pain, with objective findings of 
swelling, tenderness to pressure, and some limitation of 
motion.  

2.  The appellant's right ankle disability is currently 
manifested by chronic strain in the right ankle, lateral 
instability, limitation of motion with pain, and radiographic 
evidence of early degenerative joint disease.

3.  The claim of entitlement to service connection for a 
right great toe disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a left knee injury with tear of the anterior horn 
of the lateral meniscus have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991);  38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5258 (1998). 

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5271 
(1998). 

3.  The claim of entitlement to service connection for a 
right great toe disability is not well grounded.  38 U.S.C.A. 
§§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claims for 
increased evaluations are well grounded and adequately 
developed.  This finding is based upon medical records 
documenting treatment received for the service-connected 
disabilities, and the appellant's evidentiary assertions that 
his disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The Board is 
satisfied that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. 
§ 5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998). Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. 
§ 4.1.  The words "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The primary focus in rating disabilities is on functional 
impairment. 38 C.F.R. 
§ 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed to 
considerations including pain on movement. 38 C.F.R. § 
4.45(f).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  With these regulations and this Court decision in 
mind, the Board will address the issue of the evaluation of 
the present level of disability resulting from the 
appellant's service-connected disabilities. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service connection for residuals of a right ankle injury was 
granted by rating action dated in August 1992.  Service 
medical records disclose that the appellant sustained a 
twisting injury to the right ankle.  He was evaluated with a 
right ankle sprain.  The appellant was evaluated with a 
history of injury to the right ankle with symptoms to suggest 
instability on VA examination conducted in July 1992.  There 
was no evidence of acute fractures shown on x-ray studies of 
the right foot.  A noncompensable rating was assigned for 
this disability under Diagnostic Code 5299-5271.  It was 
noted that a separate rating evaluation was not warranted for 
arthritis in this instance, as there was no objective 
evidence of arthritis noted on examination.

A review of the record reflects that an increased evaluation 
for the service-connected right ankle condition was the 
subject of subsequent adjudications by the RO.  

In this context, the record reflects that in July 1993, the 
appellant sought an increased evaluation for his right ankle 
disability.  He also sought to include a secondary claim for 
service connection for arthritis involving the right ankle.

Clinical records, dated from October 1992 to February 1993, 
show that the appellant was seen intermittently for 
complaints of recurrent right ankle swelling.  Physical 
examination in October 1992 showed a full range of motion 
with mild lateral tenderness, and some laxity.  During a 
November 1992 evaluation, the appellant was evaluated with 
chronic lateral ankle instability, and was issued a sleeve 
for stability.  He was also referred for physical therapy.  
By December 1992, the appellant demonstrated a full range of 
motion.  There was no swelling noted on examination.  
Tenderness was detected only on deep palpation.  The 
appellant was continued on Motrin, and instructed to continue 
with therapeutic exercises.  In January 1993, his right ankle 
condition was manifested by swelling, with mild tenderness 
along the lateral aspect of ankle.  On evaluation in January 
1998, the appellant reported symptoms of pain, with throbbing 
and tingling sensations described as "shooting" along the 
foot.  A nerve entrapome was ruled out as a diagnostic 
finding.  

During a September 1993 VA examination, the appellant 
reported a history of an inversion sprain during service.  He 
indicated that the right ankle gives way while he walks.  It 
was noted that the appellant wore an air cast on the right 
ankle for stability.  The appellant indicated that although 
he wore the cast constantly, he continued to experience pain 
on prolonged standing and ambulation.  Examination showed 
excessive plantar flexion with inversion of the right ankle.  
Range of motion was evaluated as 18 degrees inversion, 22 
degrees inversion, 20 degrees plantar flexion, and 10 degrees 
dorsiflexion.  X-ray studies were negative for any findings.  
It was noted that there was no evidence of arthritis noted on 
radiographic examination.  The diagnostic impression was 
lateral ankle instability of the right ankle.  In November 
1993, the RO granted an increased evaluation from zero 
percent to 10 percent under Diagnostic Code 5271, based upon 
a finding of limitation of motion.

In October 1994, the appellant sought an increased evaluation 
for his service-connected disability.  In support of his 
request, the appellant submitted an October 1994 clinical 
report, which documented treatment he received for his left 
knee.  This report noted that the appellant presented with 
complaints of left knee pain and swelling.  He reported a 
twisting injury to the left knee eight weeks earlier, with 
persistent swelling, effusion, and instability since that 
time.  There was no reference in this report to the service-
connected right ankle.

Clinical records, dated from December 1992 to December 1994, 
show that the appellant was seen on an emergency basis in 
March 1994, when he reported that his right ankle gave way 
causing him to fall, injuring his left knee.  On examination, 
he demonstrated a full range of motion of the right ankle, 
with no evidence of tenderness.  The left knee was evaluated 
as stable.  Examination of the knee showed some laxity noted 
along the lateral aspect of the ankle.  The examiner noted 
that the appellant exhibited a full range of motion of the 
left knee, with patella pain and mild swelling.  The clinical 
impression included findings of chronic right ankle pain, and 
a bruised left knee.  

When evaluated in May 1994, the appellant reported continued 
pain, and swelling following his inversion injury to the left 
knee.  He also reported episodes of the left knee popping and 
catching.  Physical examination showed the effusion, 
tenderness, and atrophy of the quadriceps.  Lachman's test 
was positive.  Examination of the right ankle showed mild 
lateral swelling, and tenderness.  There was no evidence of 
right ankle instability noted on examination.  In May 1994, 
the appellant complained of right ankle and left knee pain.  
He reported no relief with medication.  Examination conducted 
at that time showed medial tenderness, with slight effusion 
of the left knee.  The right ankle showed minimal swelling.  
The appellant was issued knee pads.  

A July 1994 clinical report noted that the appellant 
exhibited a full range of motion of the right ankle on 
examination.  There was mild pain on inversion.  X-ray 
studies of the ankle revealed minimal degenerative joint 
disease.  

An October 1994 clinical notation indicated that the 
appellant experienced pain and swelling of the left knee.  It 
was noted that he was unable to perform heavy labor, or 
prolonged walking, standing, or lifting due to his left knee 
symptoms.  Examination showed effusion, with medial and 
lateral joint line tenderness.  X-ray studies of the left 
knee were negative for abnormalities.  

A November 1994 magnetic resonance imaging (MRI) study of the 
left knee revealed a tear of the anterior horn, lateral 
menisci, joint effusion, and synovial hypertrophy versus 
debris, synovial region of the lateral femoral condyle.  A 
December 1994 clinical report indicated that follow-up 
examination of the left knee revealed patellofemoral 
symptoms.  The appellant exhibited a full range of motion of 
the knee.  It was noted that these findings were most 
consistent with patellofemoral symptoms.  The appellant was 
continued on prescribed medication. 

On VA examination in February 1995, the appellant reported 
subjective complaints of discomfort along the medial aspect, 
and instability symptoms referable to the right ankle.  It 
was noted that the appellant was treated with an ankle brace 
and non-steroidal anti-inflammatory medications.  The medical 
report noted that the appellant was primarily employed at 
that time as a cashier.  Physical examination showed lateral 
instability.  It was noted that the medial aspect of the 
ankle demonstrated good ligament support.  

The appellant achieved dorsiflexion to nearly nine degrees, 
and plantar flexion to 45 degrees.  X-ray studies of the 
right ankle were normal.  The diagnostic impression was 
history of injury of the right ankle, with apparent 
ligamentous injury and chip fracture by history, with 
residual lateral instability noted clinically.  The RO 
continued the rating evaluation for the service-connected 
right ankle disability in a February 1995 rating decision.

The appellant sought an increased evaluation for his service-
connected right ankle disability in May 1995.  He also 
requested service connection for his left knee condition due 
to his service-connected right ankle condition.  

Evidence reviewed in conjunction with this claim included 
clinical records, dated from May 1995 to June 1995.  However, 
these records document treatment for unrelated conditions.  
By rating action, dated in August 1995, the RO continued the 
assigned 10 percent evaluation for the service-connected 
right ankle disability.  

In correspondence, dated in October 1994, the appellant 
indicated that his service-connected right ankle disability 
had increased in severity.  He also indicated that he now 
experienced a left knee disorder due to his service-connected 
right ankle disability.  Evidence reviewed in conjunction 
with this claim included clinical records, dated from May 
1995 to September 1995.  

A June 1995 orthopedic consultation report indicated that the 
appellant was referred for instruction in ankle and knee 
strengthening exercises.  On examination, it was noted that 
the appellant ambulated with a cane.  He complained of 
bilateral lower extremity pain with no relief.  The appellant 
exhibited a limited range of motion on inversion and eversion 
of the right ankle.  Range of motion of the left knee was 
evaluated as normal.  Strength was evaluated as +4/5 in the 
left knee, and -4/5 in the right ankle.  The remainder of 
these clinical reports document treatment for unrelated 
conditions.  

The RO, in a June 1996 rating decision, continued the 
assigned 10 percent evaluation for the right ankle 
disability.  Service connection for a disability of the left 
knee was denied.  

The appellant underwent VA examination in October 1996.  The 
medical examination report indicated that the appellant 
reported subjective complaints of right ankle pain.  It was 
noted that the appellant reported that he was unable to walk 
without use of an ankle brace.  He also complained of left 
knee pain, which reportedly rendered him unable to work due 
to joint pain.  On examination, the examiner noted that the 
appellant was in mild pain distress on walking while wearing 
left knee and right ankle braces.  It was noted that the 
appellant ambulated with a limp.  

Evaluation of the musculoskeletal system revealed tenderness 
along the lateral aspects of the right ankle.  The examiner 
noted that clinical lateral instability was shown.  
Evaluation of the left knee showed tenderness around the 
patella.  

On range of motion studies, it was noted that motion of the 
left knee was limited secondary to pain.  Manual muscle test 
of the left knee yielded results of 4+/5 for the hamstrings, 
and 3+/5 for the quadriceps.  Patellar flexion and inversion 
were evaluated to be within normal limits.  Range of motion 
of the right ankle was evaluated as five degrees on eversion.  
Dorsiflexion was evaluated as neutral, and plantar flexion 
was evaluated within normal limits.  Manual muscle test 
yielded results of 4+/5 on patellar flexion and dorsiflexion 
of the right ankle.  Tests yielded results of 3+/5 on 
eversion and inversion of the right ankle.  

It was noted that earlier (November 1994) MRI studies of the 
"left" ankle revealed a tear of the anterior horn lateral 
meniscus, joint effusion, and synovial hypertrophy versus 
debria synovial region of the later femoral condyle.  On 
subsequent testing in November 1996, range of motion of the 
left knee was evaluated as zero degree extension to 120 
degrees flexion.  Range of motion for the right ankle was 
noted as 40 degrees plantar flexion, 10 degrees dorsiflexion, 
and 10 degrees eversion following range of motion exercises.

The diagnostic impression was chronic pain of the right ankle 
secondary to traumatic arthritis, and chronic pain of the 
left knee, status post tear of anterior horn of lateral 
meniscus.  With respect to the left knee disability, the 
examiner noted that the incurrence of the left knee condition 
was possibly secondary to the right ankle disability.  

A November 1996 report indicated that the appellant was 
instructed in therapeutic exercises.  It was noted that he 
demonstrated fair rehabilitation potential due to poor 
compliance.  The appellant indicated that the ankle brace 
prevented the leg from giving way, but noted that the brace 
caused swelling in the leg. 

In May 1997, the RO granted service connection for left knee 
tear of anterior horn of the lateral meniscus as secondary to 
the service-connected right ankle disorder.  A 20 percent 
evaluation was assigned for the left knee condition under 
Diagnostic Code 5258, based upon evidence of semilunar 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint.  The rating evaluation for 
the right ankle disability was continued.

In correspondence, dated in October 1997, the appellant 
indicated that he experienced constant pain associated with 
the right ankle.  He noted that he also experienced 
functional limitation associated with the ankle.  It was the 
appellant's contention that he did not have full use of his 
ankle, despite neutral findings on range of motion studies of 
the ankle.  He indicated that his right ankle disability was 
further affected by constant swelling due to walking and 
standing.  It was the appellant's opinion that the extent of 
his impairment was not demonstrated on VA examination, as 
this examination was conducted during the early morning 
hours, when his ankle symptoms were less severe.  He 
indicated that his symptoms generally increase in severity as 
the day progresses.  

In correspondence, dated in January 1998, the appellant 
indicated that an accurate picture of the complete 
manifestations of his left knee disorder were not apparent on 
VA examination.  He noted that his knee symptoms likewise 
increase in severity throughout the day.  In addition, he 
noted that he experienced functional limitation due to his 
left knee condition which, he maintained, was not fully 
documented in the examination report.  

During VA examination in September 1998, the appellant 
reported symptoms of pain aggravated by prolonged weight 
bearing, walking, or deep knee bends.  He reported several 
episodes of the knee locking usually in a position of 30 to 
45 degrees of flexion, which required manipulative reduction.  
It was noted that the appellant's treatment course consisted 
of pain medication, non-steroidal anti-inflammatories, 
physical therapy, and use of external supports.  The 
appellant reported that arthroscopy had been recommended.  It 
was noted that the appellant continued to work as a cashier.  

On examination, the appellant reported continued right ankle 
discomfort since the initial injury in service, and that he 
frequently reinjured the ankle despite use of the brace.  He 
described symptoms of constant pain and swelling.  The 
examiner noted that the appellant wore a cohabitation type 
splint on the right ankle, and an elastic sleeve on the left 
knee.  His gait was slightly antalgic on the left side.  
Examination of the right ankle showed slight anterolateral 
edema and effusion.  Range of motion was evaluated as zero 
degree to 10 degrees dorsiflexion, bilaterally.  Plantar 
flexion was evaluated as zero degree to 45 degrees, 
bilaterally.  

There was positive lateral instability of the right ankle to 
eversion and inversion maneuvers, and on Drawer testing.  The 
examiner noted that there was no distinct point to the 
appellant's anterolateral laxity.  Examination also showed a 
palpable absence of posterior portions of the lateral 
ligament complex on the right side.  Strength was evaluated 
as 5/5.  Distal circulation and sensation were intact.  X-ray 
studies showed early degenerative joint disease changes at 
the distal tibiotalar and fibulo-talar joints.  The 
diagnostic impression was moderate post-traumatic instability 
of the right ankle.

Objective findings on examination showed a 1+ effusion of the 
left knee.  Range of motion was evaluated as zero degree 
extension to 130 degrees flexion on the left side, compared 
to zero degree extension to 145 degrees on the right side.  
There was slight lateral joint line tenderness to palpation, 
and discomfort.  Varus/valgus testing in zero degree and 30 
degrees of flexion showed bilateral pseudo-laxity of the 
medial collateral ligaments with firm endpoint.  Lachman's 
and Drawer testing were negative.  Patellofemoral compression 
was positive on the left side.  The examiner noted a slight 
prepatellar thickening with exquisite tenderness on the left 
side.  X-ray studies of the left knee revealed significant 
lateral joint space narrowing.  The diagnostic impression was 
mild left prepatellar bursitis, and left lateral meniscal 
tear.

In February 1999, the RO continued the assigned rating 
evaluations for the service-connected right ankle and left 
knee disabilities.

In correspondence, dated in February 1999, the appellant 
generally reiterated his contentions that higher rating 
evaluations were warranted for his service-connected 
disabilities.  Relative to the left knee condition, the 
appellant reported that he was unable to achieve full range 
of motion of the knee on recent VA examination without 
manipulation by the examiner.  He also noted that there was 
significant pain on motion of the knee joint, and that the 
joint "seemed to have a sticking point that was very 
painful" when pressed beyond this point.  It was the 
appellant's contention that the right ankle was not stable, 
and was manifested by severe functional limitation, and 
limited mobility.  The appellant indicated that his right 
ankle symptoms impacted upon his left knee symptoms.  
Overall, his disabilities of the lower extremities reportedly 
had an adverse effect on the appellant's employability, 
because of his inability to stand. 


I.  Entitlement to an initial evaluation 
in excess of 20 percent for a left knee 
injury with tear of the anterior horn of 
the lateral meniscus.

Analysis

To summarize, the evidence shows that the appellant sustained 
a twisting injury to his left knee.  Medical opinion 
indicated that the left knee injury was possibly due to 
instability associated with the service-connected right ankle 
disability.  The evidence of record shows that the left knee 
condition is manifested by limitation of motion, slight 
effusion, joint line tenderness, and has resulted in an 
antalgic gait on the left side, with significant joint space 
narrowing as shown on x-ray studies.  The appellant has 
reported subjective complaints of pain and swelling, with 
episodes of locking.  He has reported no relief with 
medication.  He also reported that his left knee condition 
requires bracing, and physical therapy.  

The RO has evaluated the left knee disability as 20 percent 
disabling under Diagnostic Code 5258.     

Under this provision, a 20 percent evaluation is warranted 
for dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  As this is 
the maximum rating available under this diagnostic code, the 
Board must evaluate the appellant's left knee disability 
under another applicable diagnostic code which allows for an 
evaluation in excess of 20 percent.  In this regard, the 
Board notes that where a particular disability is not listed, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has considered the possible assignment of other 
Diagnostic Codes. The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The appellant's left knee disability appears to be most 
analogous to "other" impairment of the knee as contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
provision, a slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment of the knee, and a 30 percent evaluation 
requires a severe impairment of the knee.

The Board finds in this regard that the clinical findings of 
record, when considered in light of the appellant's 
subjective complaints of pain, do not reveal a left knee 
disability picture which warrants an evaluation in excess of 
the currently assigned 20 percent for the left knee.  

The appellant's left knee disability is manifested primarily 
by a 10 degree loss of motion on flexion of the knee, slight 
effusion, and joint line tenderness to palpation or pressure.  
There is, however, no objective evidence of any significant 
subluxation or lateral instability, and limitation described 
by the appellant cannot be characterized as demonstrating 
more than moderate overall impairment for the left knee.  In 
fact, the evidence shows an increase in mobility on flexion 
of the left knee during VA examination in 1998, when compared 
to measured flexion of the knee on range of motion studies 
conducted in conjunction during the 1996 VA examination.    

Furthermore, as no significant limitation of motion is 
objectively shown, a rating higher than the currently 
assigned 20 percent is not warranted under either of the 
diagnostic codes pertaining to limitation of motion of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (1998).  

Even if the functional limitations described by the appellant 
due to pain could be assessed in terms of degrees of 
limitation of motion, such impairment has not been 
objectively shown to equate to flexion limited to 15 degrees 
or less, or extension limited to 20 degrees or more, the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Codes 5260 and 5261, respectively.  

Finally, in the absence of evidence of ankylosis (Diagnostic 
Code 5256) or impairment of the tibia and fibula (Diagnostic 
Code 5262), there is no basis for evaluation of the 
appellant's left knee disability under any other potentially 
applicable diagnostic code providing for an evaluation in 
excess of the currently assigned 20 percent for the left 
knee.

The Board has also considered whether an increased evaluation 
could be assigned for the left knee disability on the basis 
of functional loss due to the appellant's subjective 
complaints of pain.  38 C.F.R. § 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  

The Board notes that the element of pain in the functioning 
of the appellant's knee is the crux of the basis for a 
disability rating using §§ 4.40 and 4.45.  However, none of 
the factors demonstrative of functional loss due to pain, 
previously enumerated, are clearly evident in the case before 
the Board.  

Further, a review of the record does not show that the 
appellant has degenerative arthritis, evidenced by x-ray 
findings, contemplated in § 4.59 and Diagnostic Code 5003, to 
warrant consideration pursuant to Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) and VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997), for a greater disability rating.  Therefore, the 
current 20 percent rating is based on functional loss due to 
pain in the left knee.

Even considering these regulations and the appellant's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Normal joint motion of the knee is measured as 
zero degree extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (1998).  

As such, the Board finds that, in this case, the objective 
medical findings recorded during VA examinations are of 
greater probative value than the appellant's statements 
advanced on behalf of his claims.  Therefore, the Board 
concludes that the preponderance of the evidence fails to 
demonstrate such disabling pain as would constitute 
additional functional impairment or warrant consideration of 
an evaluation in excess of 20 percent ratings for the left 
knee disability with application of the criteria of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Thus, the highest possible evaluation under 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5257 and 5260 would be less than or 
equal to that which he is currently receiving under 
Diagnostic Code 5258.  The Board notes that even when taking 
into consideration the Court's holding in DeLuca, as well as 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board has 
no basis to find ankylosis of the knee, limitation of 
extension of the leg to 30 degrees, or nonunion of the tibia 
and fibula.  

The medical evidence of record does not support such findings 
in this instance.  While it has been indicated that the 
appellant wears a knee brace, there has been no indication 
that the appellant has nonunion of the tibia or fibula and 
ankylosis of the knee has not been found. 

The Board notes that as to the veteran's left knee 
disability, this case involves an appeal as to the initial 
rating assigned by the RO, rather than where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for his left knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an increased 
evaluation for residuals of a right ankle 
injury, currently evaluated as 10 percent 
disabling.

Analysis

To summarize, the appellant sustained a twisting injury to 
the right ankle, evaluated as a right ankle sprain, during 
service.  There was no x-ray evidence of arthritis noted on 
examination at that time.  Service connection was granted for 
the right ankle disability, however, a noncompensable rating 
evaluation was assigned.  The appellant thereafter received 
intermittent treatment for continued right ankle symptoms.  

When evaluated between 1992 and 1993, the appellant was noted 
to have recurring symptoms of instability for which he 
utilized a brace, and tenderness.  However, he demonstrated a 
full range of motion of the ankle.  On VA examination in 
1993, there was evidence of some limitation of motion of the 
right ankle, but no evidence of arthritis on x-ray studies of 
the ankle.  Clinical evaluations, conducted in 1994, showed 
the right ankle condition to be manifested by laxity, 
instability, with subjective complaints of pain not relieved 
by medication.  X-ray studies conducted during this period 
revealed minimal degenerative joint disease.  

VA examination in 1995 showed continued instability of the 
right ankle, with limitation of motion.  However, x-ray 
studies performed during this evaluation were evaluated as 
normal.  On clinical evaluation in 1995, the appellant 
continued to demonstrate limitation of motion of the right 
ankle.  

On VA examination in 1996, there was evidence of instability, 
tenderness, and limitation of motion secondary to pain.  
Range of motion studies showed a loss of five degrees on 
plantar flexion, and dorsiflexion to ten degrees.  Finally, 
on the most recent VA examination, in 1998, clinical findings 
showed positive lateral instability and limitation of motion 
on dorsiflexion, with x-ray evidence of early degenerative 
joint disease.  The examiner opined that the right ankle 
condition was manifested by moderate impairment.    

The RO has assigned a 10 percent evaluation for the 
appellant's right ankle disability pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of ankle motion.  A maximum 
evaluation of 20 percent is warranted for marked limitation 
of ankle motion.  The normal range of ankle dorsiflexion is 
from 0 degree to 20 degrees, and the normal range of ankle 
plantar flexion is from 0 degree to 45 degrees. 38 C.F.R. § 
4.71, Plate II (1998).

The appellant's right ankle disability may also be rated 
under Diagnostic Code 5270. Diagnostic Code 5270 provides 
that ankylosis in plantar flexion, less than 30 degrees, 
warrants a 20 percent rating.  When the ankle is ankylosed in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, a 30 percent rating is 
warranted.  Ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion deformity 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his right ankle causes him. The appellant indicates that he 
suffers from right ankle pain and instability.  He further 
states that due to his right ankle disability, he cannot 
stand or walk for long periods of time, or engage in physical 
activity for extended periods.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The evidence of record reveals that the appellant's right 
ankle disability is manifested by no more than moderate 
impairment.  On the most recent VA examination, there was 
evidence of edema and effusion.  The appellant was able to 
dorsiflex the ankle to 10 degrees, and exhibited normal 
plantar flexion of the ankle.  

While the appellant demonstrated some lateral instability, he 
was evaluated with normal muscle strength and was 5/5.  
Sensation and distal circulation were intact.  The examiner 
noted that there was no evidence of deformity of the ankle.  
Radiographic examination was significant for evidence of 
early onset of degenerative joint disease.  The impression 
was of post-traumatic instability of the right ankle.  
According to the examiner, at present, the appellant's ankle 
showed evidence of moderate impairment. 


The Board has carefully reviewed the records of treatment and 
evaluation of the appellant's service-connected residuals of 
a right ankle fracture.  In light of the above, and the fact 
that the overall symptomatology, particularly when viewed in 
conjunction with the appellant's complaints of pain and 
pathology of degenerative changes, the Board determines that 
the appellant's right ankle disability more closely defines 
the criteria for a finding of moderate limitation of motion 
of the right ankle, which warrants a 10 percent evaluation 
under Diagnostic Code 5271.  See generally DeLuca v. Brown, 8 
Vet. App. at 204-205; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In making this determination, the Board finds that the 
evidence of record is not clinically characteristic of a 
marked limitation of right ankle motion, and there is no 
evidence of ankylosis of the right ankle, which are 
necessarily required for a 20 percent evaluation under 
Diagnostic Codes 5271 and 5270.  Following a review of the 
assembled evidence documenting the current state of the right 
ankle condition, the Board finds that the appellant is most 
appropriately evaluated, at this time, at 10 percent under 
Diagnostic Code 5271. 

Further, in reaching this determination, the Board has 
considered the history of the appellant's right ankle 
disability, as well as the current clinical manifestations 
and the effect that this disability has on the earning 
capacity of the appellant. See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1997).  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See generally DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  However, for the reasons 
previously stated, the Board finds that the appellant's right 
ankle disability simply is not impaired to a degree to 
warrant a higher evaluation than that currently assigned 
under the schedule for rating disabilities.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for his right ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular Consideration

The evidence demonstrates that the appellant is already in 
receipt of the maximum schedular evaluation which may be 
assigned for his left knee disability.  The Board also notes 
that the appellant has indicated that his employment as a 
cashier is adversely affected by his current orthopedic 
impairment (i.e., his left knee and right ankle 
disabilities).

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
left knee and right ankle disabilities, interference with the 
appellant's employment status is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the service-connected 
disabilities at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  

Thus, the record does not present such an exceptional case 
where the disability ratings assigned for the appellant's 
left knee and right ankle disabilities are found to be 
inadequate.  See Van Hoose, supra; Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  

Therefore, the Board finds that the criteria for submission 
for an assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the appellant reported increased and 
debilitating symptomatology associated with his service-
connected disabilities.  The clinical findings from the most 
recent VA examination and his assertions, when considered in 
light of the medical history of record, were not found to 
support the assignment of increased evaluations for the 
service-connected disabilities.


III.  Entitlement to service connection 
for a right great toe disability.

Factual Background

A review of the record discloses that the appellant initially 
sought service connection for disability of the right great 
toe in May 1995.  By rating action, dated in June 1996, the 
RO denied the appellant's claim.  

In this regard, it was the RO's determination that the 
evidence did not demonstrate a chronic disability of the 
right great toe was incurred in service, or shown to be 
related to the service-connected right ankle disability.  It 
was noted that the evidence reviewed in conjunction with this 
rating determination included the service medical records, 
and VA medical examination report. 

The appellant underwent VA examination in October 1996.  He 
reported subjective complaints of pain in the right great 
toe, with difficulty walking due to pain.  On physical 
examination, it was noted that the range of motion of the 
right great toe was slightly limited secondary to pain.  
There was no evidence of joint swelling detected.  Range of 
motion of the right great toe was evaluated as 30 degrees 
metatarsophalangeal, and 90 degrees interphalangeal.  The 
diagnostic impression was chronic pain of the right big toe 
secondary to traumatic arthritis.

In a May 1997 rating decision, the RO denied service 
connection for a right great toe disability.  This 
determination was predicated upon the RO's finding that the 
evidence did not demonstrate that the claimed great toe 
condition was incurred during service, or related to the 
right ankle disability.

In correspondence, dated in October 1997, the appellant 
indicated that he sustained a fracture of the right great toe 
in conjunction with his ankle injury.  He noted that this 
trauma resulted in osteoarthritis.

On VA examination, conducted in September 1998, the appellant 
reported a history of injury to the right lower extremity in 
service.  He complained of pain with range of motion and 
exposure to cold weather about the hallux interphalangeal 
joint.  Physical examination showed a full fluid range of 
motion in both the right hallux interphalangeal joint without 
crepitus or swelling.  There was tenderness to palpation 
about the joint line, particularly with plantar flexion of 
the first metatarsophalangeal joint at the end of range of 
motion.  A bunion deformity was also noted on examination.  

The diagnostic impression was very mild or early degenerative 
joint disease about the right hallux interphalangeal joint 
and first metatarsophalangeal joint, and bunion deformity, 
greater on the right side than left side.

In an amended medical examination report, dated in September 
1998, the examiner noted that the claims folder was reviewed 
in conjunction with this examination.  In that context, the 
examiner noted that his review of the recorded medical 
history indicated that the appellant sustained an ankle joint 
sprain during service.  It was noted that the evidence of 
record did not document specific injury to the great toe.  
Based upon this evidence, it was the examiner's opinion that 
the "relationship of [the appellant's] minimal degenerative 
joint disease in the great toe and/or correlation to the 
ankle joint sprain would be questionable and/or without 
correlation.."

In a February 1999 rating action, the RO determined that new 
and material sufficient to reopen the previously denied claim 
for service connection for a right great toe disability had 
not been presented.  

Criteria

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated during service or that the disease 
or disorder is otherwise attributable to service.  See 38 
U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for disease or disability 
which is diagnosed after discharge from service, when all of 
the evidence establishes that such disease was incurred 
during service. 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principii, 3 Vet. App. 303, 305 (1992).

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin. 38 C.F.R. § 3.310 
(1998). 

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis) of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 )1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of service connection for a right 
great toe disability must be denied as not well grounded.

The appellant contends, in essence, that his current chronic 
disability of the right great toe was incurred during 
service.  The appellant maintains that he has continued to 
experience symptoms involving the right great toe since his 
release from service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

However, when the determinative issue involves a question of 
medical causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current disability of the right great toe is 
related to the injury to the right lower extremity during, in 
which he sustained a right ankle sprain, is not competent 
medical evidence. 



The Board observes that supplemental treatment records 
submitted in support of this claim are negative for any 
competent medical opinion evidence that any current 
disability of the right great toe is etiologically related to 
service or any incident therein.  Following a careful and 
considered review of the evidence submitted in support of the 
appellant's claim, the Board concludes that the evidence does 
not show that his current disorder of the right great toe is 
the result of his right ankle sprain in service.  In effect, 
the medical evidence does not include competent medical 
evidence or a competent medical opinion establishing an 
etiological link between service and any current disability 
of the right great toe.  

The Board notes that the veteran has not submited any 
competent medical evidence to show that he has a right great 
toe disability which has been linked to his period of service 
or a service-connected disability.  In other words, the 
appellant's claim is predicated on his own lay opinion.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for a right great toe disability 
must be denied as not well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the appellant has not submitted a well grounded claim for 
service connection for a right great toe disability, the 
doctrine of reasonable doubt has no application to his case.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a left knee injury with tear of the anterior horn of the 
lateral meniscus is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for disability of the right 
great toe, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

